THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE COUNTY COURT OF COLLIN COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 15th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                              THE STATE OF TEXAS, Appellant

                    NO. 12-14-00190-CR; Trial Court No. 005-86365-2013

                                 Opinion by Brian Hoyle, Justice.

                            ALMA MUNOZ GHAFFER, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, because it is the opinion of this court that there was error in the trial
court’s order below, it is ORDERED, ADJUDGED and DECREED by this court that the trial
court’s order granting Appellee ALMA MUNOZ GHAFFER’S motion to suppress be
reversed, and the same is, hereby entered herein in accordance with the opinion of this court;
and that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 8th day of September, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk